Citation Nr: 0900807	
Decision Date: 01/08/09    Archive Date: 01/14/09

DOCKET NO.  07-31 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for a right knee 
disorder, claimed as residuals of a right knee fracture.


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 2004 to January 
2005.

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.

The Board notes, that the veteran originally filed claims for 
service connection for diabetes mellitus and a right knee 
disorder, in August 2006.  A December 2006 rating decision 
denied the claims.  In March 2007, she submitted a request 
for reconsideration.  Instead of treating this correspondence 
as a notice of disagreement and issuing a statement of the 
case, the RO adjudicated the claims again, treating them as 
claims to reopen.  The RO reopened the claims, but denied 
them on the merits in a May 2007 rating decision.   

As the veteran's March 2007 correspondence was within the 
appeal period, the December 2006 rating decision never became 
final, and the Board will adjudicate these matters as direct 
service connection claims, as opposed to claims to reopen.  


FINDINGS OF FACT

1.  The diagnosis of diabetes mellitus is not currently 
shown. 

2.  Chronic right knee pathology is not currently shown. 


CONCLUSIONS OF LAW

1. Diabetes mellitus was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1112, 5103(a), 5103A, 5107(b)  
(West 2002); 38 C.F.R. §§ 3.102, 3.159 (as amended), 3.303, 
3.307, 3.309 (2008).

2.  A right knee disorder, claimed as residuals of a right 
knee fracture, was not incurred in or aggravated by active 
duty service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159 (as amended), 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed all of the evidence in the veteran's 
claims folder.   Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
analysis below will focus specifically on what the evidence 
shows, or fails to show, as to each claim.  



Diabetes Mellitus

The veteran is claiming entitlement to service connection for 
diabetes mellitus.  In a November 2006 VA examination, she 
claimed that approximately two years prior, she started to 
experience dizziness and somnolence after meals, which 
immediately improved with ingestion of something sweet.  She 
indicated that this problem continued throughout active 
service and still continues.  She further stated that during 
active service she experienced episodes of severe dizziness 
and loss of consciousness, which she never sought treatment 
for at a medical facility.  

Although the veteran's service treatment records (STRs) 
contains two August 2004 private treatment records and an 
August 2004 sick slip indicating "reactive hypoglycemia," 
there is no diagnosis of or treatment associated with 
diabetes mellitus.  Therefore, there is no indication that 
the veteran was diagnosed with diabetes mellitus during 
service.  

Moreover, and significantly, the post-service evidence does 
not reflect a current diagnosis of diabetes mellitus. 
Specifically, while the veteran has submitted private 
laboratory tests indicating that her glucose was tested in 
April 2005, and her blood was tested in April 2006, diabetes 
mellitus was not diagnosed.  Further, a VA examination 
November 2006 found there was no clinical or laboratory 
evidence of diabetes mellitus.  

Based on the above listed treatment records, the post-service 
evidence fails to contain a diagnoses of diabetes mellitus.  
In this regard, the Board finds that diabetes mellitus has 
not been objectively demonstrated.  As such, the veteran's 
claim of entitlement to service connection for diabetes 
mellitus must fail.  Indeed, in the absence of proof of a 
present disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

Right Knee

The veteran is additionally claiming entitlement to service 
connection for a right knee disorder.  The STRs reflect 
treatment for right knee pain in June 2004, a stress fracture 
to the right femur in June 2004 and July 2004, and a tibial 
stress fracture in August 2004.  She indicated at her 
November 2006 VA examination that two weeks after starting 
basic training, she began to have right knee pain, swelling 
and movement limitations.

The Board acknowledges the in-service treatment referable to 
right knee pain on one occasion.  However, the medical 
records do not reflect continuous medical treatment for a 
right knee disorder subsequent to this treatment in June 
2004. Therefore, a chronic right knee disorder was not shown 
in service.

Moreover, the post-service evidence does not reflect 
treatment for or a diagnosis related to the in-service 
complaints of right knee pain.  Specifically, the veteran's 
only post-service medical record that referenced her right 
knee was a November 2006 VA examination.  The examination 
record noted that an MRI of her right knee revealed a normal 
distal femur, normal patella, normal proximal tibia, no 
effusions, and preserved articular cartilage.  Further medial 
and lateral menisci were normal, there were no meniscal 
tears, and anterior and posterior cruciate ligaments and 
medial and collateral ligaments were normal.  

Although subjective complaints made by the veteran as to 
occasional discomfort associated with prolonged periods of 
standing were noted, no objective evidence in the VA 
examination reflecting any underlying pathology. 
Specifically, the examiner concluded that "there is no 
evidence of a right knee fracture by MRI."

As such, no chronic right knee disorder is shown.  In 
essence, while the veteran has reported right knee pain, 
there is no competent evidence of pathology (disease or 
injury) that would account for her complaints.  See Sanchez-
Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (pain 
cannot be compensable without an in-service disease or injury 
to which the pain can be connected by competent evidence). 

Therefore, the veteran's claim of entitlement to service 
connection for a right knee disorder must fail.  As noted 
above, in the absence of proof of a present disability there 
can be no valid claim.  Brammer, 3 Vet. App. at 225.

With respect to all claims, the Board has considered the 
veteran's statements maintaining that she is entitled to 
service connection.  In rendering a decision on appeal, the 
Board must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to her through her senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, she is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).

In this case, the Board attaches greater probative weight to 
the clinical findings of skilled, unbiased professionals than 
to the veteran's statements.  See Cartright v. Derwinski, 2 
Vet. App. 24, 25 (1991) (holding that interest in the outcome 
of a proceeding may affect the credibility of testimony). 

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claims for 
service connection and there is no doubt to be otherwise 
resolved.  As such, the appeals are denied.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in August 2006 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed her 
of what evidence was required to substantiate the claims and 
of her and VA's respective duties for obtaining evidence.    

There is no allegation from the veteran that she has any 
evidence in her possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in August 2006, the 
RO provided the veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to all issues on appeal.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of her case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claims.  This duty includes assisting her in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

First, the RO has obtained VA outpatient outpatient treatment 
records.  Further, the veteran submitted private treatment 
records.  Next, a specific VA medical examination pertinent 
to the issues on appeal was obtained in November 2006. 
Therefore, the available records and medical evidence have 
been obtained in order to make adequate determinations as to 
these claims.  

Significantly, the veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claims that 
has not been obtained.  Hence, no further notice or 
assistance is required to fulfill VA's duty to assist in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for diabetes mellitus is denied.

Service connection for a right knee disorder, claimed as 
residuals of a right knee fracture, is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


